IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-20006
                         Conference Calendar



JOHNNIE LEE WILDER,

                                            Plaintiff-Appellant,

versus

JOHN DOE, #1;
JOHN DOE, #2;
JOHNNY KLEVENHAGEN,

                                            Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-97-CV-3287
                        - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Johnnie Lee Wilder, Texas inmate # 634752, seeks leave to

proceed in forma pauperis (IFP) in the appeal of the dismissal of

his civil rights complaint as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2).   By moving for IFP, Wilder is challenging the

district court’s certification decision that IFP status should

not be granted on appeal because his appeal is not taken in good

faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-20006
                                 -2-

Wilder, however, fails to present any argument addressing the

certification decision.    See Brinkmann v. Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Because Wilder fails to show that he will raise a

nonfrivolous issue on appeal, his motion to proceed IFP is

DENIED.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Wilder’s appeal is frivolous, and it is DISMISSED.     5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous counts as a

strike for purposes of 28 U.S.C. § 1915(g).   We caution Wilder

that once he accumulates three strikes, he may not proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.